Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 1 of 31



                             UNITED STATES DISTRICT COURT 
                             SOUTHERN DISTRICT OF FLORIDA 
                                       MIAMI DIVISION 
                                                  
                     CASE NO. 16‐25052‐CIV‐MARTINEZ/GOODMAN 
                                                  
   HORACIO SEQUEIRA, 
          
         Plaintiff, 
   v. 
    
   THE REPUBLIC OF NICARAGUA, et al., 
    
         Defendants. 
   ______________________________________/  
                                                  
         OMNIBUS REPORT AND RECOMMENDATIONS ON DEFENDANTS’  
                MOTIONS TO DISMISS FIRST AMENDED COMPLAINT 
                                                  
         Pro  se  Plaintiff  Horacio  Sequeira  filed  his  first  amended  complaint  against 

   Defendants  The  Republic  of  Nicaragua  (“Nicaragua”),  City  of  Chinandega 

   (“Chinandega”),  Eduardo  Jose  Callejas  Callejas  (“Callejas”),  and  Estrellita  del  Carmen 

   Troz Martinez (“Troz”). [ECF No. 79]. Plaintiff’s prior complaint was dismissed without 

   prejudice for lack of subject matter jurisdiction. [ECF Nos. 57; 69].  

          Callejas  filed  a  motion  to  dismiss  [ECF  No.  84],  Plaintiff  filed  a  response  [ECF 

   Nos. 85; 86], and Callejas filed a reply [ECF No. 88]. Troz also filed a motion to dismiss , 

   and Plaintiff filed a response. [ECF Nos. 87; 119]. Nicaragua and Chinandega (the “State 

   Defendants”)  filed  a  joint  motion  to  dismiss.  [ECF  No.  89].  Plaintiff  responded  in 

   opposition [ECF No. 119], and the State Defendants filed a reply [ECF No. 124]. United 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 2 of 31



   States  District  Judge  Jose  E.  Martinez  referred  all  pretrial  matters  to  the  Undersigned. 

   [ECF No. 82].   

           For the reasons stated below, the Undersigned respectfully recommends that the 

   District  Court  grant  Defendants’  motions  [ECF  Nos.  84;  87;  89]  and  dismiss  Plaintiff’s 

   first amended complaint without prejudice. The Undersigned recommends that Judge 

   Martinez  find  that  the  State  Defendants  are  sovereign  defendants  immune  from  suit, 

   and because of this, the Court lacks federal question jurisdiction. The Undersigned also 

   recommends  that  Judge  Martinez  find  that  the  Court  lacks  subject  matter  jurisdiction 

   over the remaining individual defendants, Callejas and Troz, based on lack of diversity 

   jurisdiction. 

      I.      BACKGROUND 

              a. Plaintiff’s First Complaint 

           In his first complaint, Plaintiff alleged that he is the rightful owner of 1000 acres 

   of farmland located in Chinandega, Nicaragua called “El Pital.” [ECF No. 1, ¶¶ 10‐11]. 

   He also  claimed that  he  owns the  farm animals that live on El Pital. [ECF  No.  1, ¶  7]. 

   Although  the  specifics  were  unclear  due  to  Plaintiff’s  conclusory,  inconsistent,  and 

   often  incomplete  allegations,  it  appeared  that  Plaintiff  was  alleging  that  Callejas,  an 

   American citizen and Florida resident, failed to make some unspecified payments and 

   failed  to  relinquish control  of El  Pital.  [ECF No. 1, ¶¶ 6,  25, 30, 118‐121]. Plaintiff also 

   alleged  that  Callejas  sent  an  individual  to  “invade”  El  Pital  and  that  Callejas  is 


                                                    2 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 3 of 31



   responsible for violent attacks and death threats against Plaintiff. [ECF No. 1, ¶¶ 31, 87, 

   92, 132]. 

          Plaintiff  also  claimed  that  Troz,  an  employee  of  Nicaragua’s  Office  of  Public 

   Record, filed forged documents stating that Callejas was the rightful owner of El Pital, 

   an  action  which  allegedly  interfered  with  Plaintiff’s  supposed  contract  with  Callejas. 

   [ECF  No.  1,  ¶¶  8,  30,  48‐53].  Plaintiff  further  claimed  that  Defendants  disobeyed  a 

   Nicaraguan court order (which allegedly found that Plaintiff was the rightful owner of 

   El Pital). [ECF No. 1, ¶ 47].  

          Plaintiff  claimed  that  Callejas  and  Troz  worked  together  in  carrying  out  the 

   threats  and  forgery  so  that  the  State  Defendants  could  take  Plaintiff’s  property  from 

   him. He further alleged that the State Defendants then sold the seized animal meat from 

   the farm animals at El Pital in the United States. [ECF No. 1, ¶¶ 29, 41, 47, 51, 53, 60, 66‐

   67]. Plaintiff alleged 14 state law counts against Defendants.1 [ECF No. 1]. 

          Defendants  moved  to  dismiss  Plaintiff’s  first  complaint.  [ECF  Nos.  16;  25;  26]. 

   The  Undersigned  recommended  that  Plaintiff’s  complaint  be  dismissed.  [ECF  No.  45]. 


   1
           Plaintiff alleged the following counts: (1) “unlawful expropriation (illegal taking) 
   of  personal  and  real  property”;  (2)  conversion;  (3)  unjust  enrichment;  (4)  torture;  (5) 
   “cruel, inhumane, or degrading treatment”; (6) assault and battery; (7) trespass to land; 
   (8) trespass to chattels; (9) intentional interference with prospective economic advantage 
   and  business  relationship;  (10)  negligent  interference  with  prospective  economic 
   advantage  and  business  relationship;  (11)  breach  of  express  written  and  oral  contract 
   and implied‐in‐fact contract; (12) breach of the implied covenant of good faith and fair 
   dealing; (13) intentional infliction of emotional distress; and (14) injunctive relief. [ECF 
   No. 1]. 
                                                    3 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 4 of 31



   First, the Undersigned determined that the State Defendants are sovereign defendants 

   immune from suit under the Foreign Sovereign Immunities Act (“FSIA”), and thus the 

   Court  lacked  federal  question  jurisdiction.  [ECF  No.  45,  pp.  6‐7].  Under  the  FSIA, 

   foreign  states  and  their  agencies  or  instrumentalities  are  immune  from  suit  in  the 

   United  States  unless  an  FSIA  statutory  exception  applies.  See  28  U.S.C.  §§  1603,  1604, 

   1605; Mezerhane v.  Republica Bolivariana  de Venezuela, 785 F.3d 545,  548 (11th Cir.  2015). 

   Plaintiff  asserted  that  the  following  exceptions  to  FSIA  immunity  applied:  waiver,  § 

   1605(a)(1);  commercial  activity,  §  1605(a)(2);  expropriation,  §  1605(a)(3);  and    tort,  § 

   1605(a)(5). [ECF No. 1, ¶¶ 2, 5‐14].  

          With regard to waiver, the Undersigned found that Plaintiff did not allege facts 

   supporting  a  theory  that  the  State  Defendants  explicitly  waived,  in  a  contract  or 

   otherwise,  their  sovereign  immunity.  [ECF  No.  45,  pp.  12‐14].  Plaintiff  did  not  allege 

   that he entered into any contract with Nicaragua and Chinandega, and even if he had, 

   the  Undersigned  pointed  out  that  “[t]he  contract  would  need  to  contain  an  applicable 

   arbitration provision or choice of law provision that proves that the contracting parties 

   agreed  to  have  lawsuits  or  arbitrations  in  the  U.S.  or  that  U.S.  law  would  govern  all 

   disputes arising from the contract.” Id. at p. 14. 

          In  order  to  meet  the  commercial  activity  exception,  Plaintiff  was  required  to 

   allege conduct by Nicaragua and Chinandega  

          based  upon  a  commercial  activity  carried  on  in  the  United  States  by  the 
          foreign state; or upon an act performed in the United States in connection 
                                                    4 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 5 of 31



          with  a commercial activity of the foreign  state elsewhere; or upon  an act 
          outside the territory of the United States in connection with a commercial 
          activity of the foreign state elsewhere and that act causes a direct effect in 
          the United States.  
           
   § 1605(a)(2); [ECF No. 45, p. 14].  

          Plaintiff did not satisfy this exception. [ECF No. 45, pp. 14‐18]. The Undersigned 

   found  that  the  gravamen  of  Plaintiff’s  complaint  was  the  alleged  illegal  taking  of  his 

   property  in  Nicaragua,  which  is  not  a  commercial  activity  and  does  not  have  a  direct 

   effect in the United States. Id. The Undersigned found that Plaintiff’s claim that the State 

   Defendants were selling meat in the United States derived from the livestock located at 

   El  Pital  did  not  satisfy  the  commercial  activity  exception  because  it  was  not  the 

   gravamen of Plaintiff’s complaint. Id.  

          The expropriation exception applies where it is alleged that: 

          rights in property taken in violation of international law are in issue and 
          that  property  or  any  property  exchanged  for  such  property  is  present  in 
          the  United  States  in  connection  with  a  commercial  activity  carried  on  in 
          the  United  States  by  the  foreign  state;  or  that  property  or  any  property 
          exchanged  for  such  property  is  owned  or  operated  by  an  agency  or 
          instrumentality  of  the  foreign  state  and  that  agency  or  instrumentality  is 
          engaged in a commercial activity in the United States.  
           
   § 1605(a)(3); [ECF No. 45, p. 18].  

          The Undersigned found that while Plaintiff made conclusory allegations that the 

   State Defendants sold animal products in the United States, the alleged taking did not 

   violate  international  law  because  Plaintiff’s  allegations  stem  from  the  conduct  of 

   individual actors, not the State Defendants. [ECF No. 45, pp. 23‐26]. 
                                                    5 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 6 of 31



          And  finally,  as  to  the  tort  exception  to  immunity  under  the  FSIA,  the 

   Undersigned found that none of the State Defendants were alleged to have engaged in 

   tortious  conduct  that  occurred  in  the  United  States,  as  is  required  under  the  tort 

   exception. § 1605(a)(5); [ECF No. 45, p. 26].  

          Because  the  exceptions  to  the  FSIA  did  not  apply,  the  Undersigned 

   recommended that the complaint be dismissed against the State Defendants. [ECF No. 

   45,  p.  26].  Further,  the  Undersigned  found  that  because  there  was  no  longer  subject 

   matter jurisdiction arising under the FSIA for Plaintiff’s claims, the only possibility for 

   jurisdiction  would  be  diversity  jurisdiction.  [ECF  No.  45,  p.  27].  Diversity  jurisdiction 

   was  found  not  to  exist  because  Plaintiff  and  Callejas  were  alleged  to  both  be  Florida 

   residents. [ECF No. 45, p. 28].   

          Judge  Martinez  adopted  the  Undersigned’s  Report  and  Recommendations,  and 

   Plaintiff was given leave to amend his complaint. [ECF Nos. 57; 69; 78].  

              b. Plaintiff’s First Amended Complaint 

          Plaintiff  filed  his  amended  complaint  and  alleges  13  state  law  claims  against 

   Defendants.2  [ECF  No.  79].  Plaintiff  argues  that  there  is  subject  matter  jurisdiction  for 


   2
          Plaintiff alleges the following counts: (1) unlawful expropriation or illegal taking 
   of  property  against  Nicaragua;  (2)  breach  of  contract  against  Nicaragua;  (3)  breach  of 
   implied  covenant  of  good  faith  and  fair  dealing  against  Nicaragua;  (4)  breach  of 
   contract against Callejas; (5) breach of implied covenant of good faith and fair dealing 
   against  Callejas;  (6)  conversion  against  Nicaragua,  Chinandega,  and  Callejas;  (7) 
   restitution  against  Nicaragua,  Chinandega,  and  Callejas;  (8)  trespass  to  land  against 
   Nicaragua,  Chinandega,  and  Callejas;  (9)  trespass  to  chattels  against  Nicaragua, 
                                                     6 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 7 of 31



   his  claims  against  the  State  Defendants  under  the  waiver  and  commercial  activities 

   exceptions  to  the  FSIA.  [ECF  No.  79,  pp.  10‐18].  Again,  Plaintiff’s  allegations  are 

   disjointed  and  unclear,  but,  in  substance,  he  reasserts  the  same  allegations  as  his  first 

   complaint,  i.e.:  (1)  that  El  Pital  and  the  livestock  on  the  property  were  illegally  taken 

   from him and (2) that Callejas and Troz participated in “unlawful activities in order to 

   assist Nicaragua and Chinandega in the illegal taking” of his property, including by the 

   “use of death threats, forging registry documents, [and] disobeying court orders, among 

   other things.” [ECF No. 79, ¶¶ 17‐18, 23, 25]. 

          Plaintiff also makes some additional allegations that appear to be an attempt to 

   address  the  shortcomings  identified  in  the  Undersigned’s  earlier  report  and 

   recommendations.  Plaintiff  alleges  that  the  State  Defendants  took  over  his  business  to 

   engage in “commercial activities” in the U.S. and that these activities “are now carried 

   out  through  Nicaragua’s  front  men  living  in  the  U.S.A.  and  are  under  Nicaragua’s 

   direction and control.” [ECF No. 79, ¶ 3].  

          Plaintiff  states  that  Nicaragua  has  “transmuted”  his  real  estate  and  personal 

   properties by selling his cattle as meat product in the United States. [ECF No. 79, ¶¶ 20‐




   Chinandega,  and  Callejas;  (10)  intentional  interference  with  prospected  economic 
   advantage and business relationship against Nicaragua, Chinandega, and Callejas; (11) 
   negligent  interference  with  prospected  economic  advantage  and  business  relationship 
   against  Nicaragua,  Chinandega,  and  Callejas;  (12)  intentional  infliction  of  emotional 
   distress  against  Nicaragua,  Chinandega,  and  Callejas;  and  (13)  negligent  infliction  of 
   emotional distress against Nicaragua, Chinandega, and Callejas.
                                                      7 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 8 of 31



   21].  He  also  alleges  that  some  of  the  profits  gained  by  the  sale  of  his  cattle  as  meat 

   product have been used “to pay for the salary of their front men or straw men located in 

   the U.S.A. to commit illegal activities such as money laund[ering]” and “Nicaragua and 

   Chinandega have used some attorney[‘]s trust accounts located in the U.S.A. to commit 

   such activities.” [ECF No. 79, ¶ 26]. Plaintiff also states that some of these profits have 

   been  used to fund the  State Defendants’s counsel in  this matter, Silverio  & Hall.  [ECF 

   No. 79, ¶ 49]. 

          Most  notably,  Plaintiff  now  alleges  that  in  May  1998,  he  entered  into  a  written 

   contract with the Instituto de Desarrollo Rural (“IDR”), an alleged entity of Nicaragua, 

   regarding the  raising  of cattle and the selling and exportation  of  meat into the  United 

   States. [ECF No. 79, ¶ 45]. In addition, Plaintiff alleges:  

         [I]n  December  2005  .  .  .  Nicaragua  and  Mr.  Sequeira  modified  in  writing 
         their agreement and included in it an International Arbitration Clause . . . . 
         Under the terms of the contract, Nicaragua agreed to and clearly revealed 
         its  intention  to  waive  its  jurisdiction  by  agreeing  to  an  international 
         arbitration  in  the  U.S.A.  under  the  DR‐CAFTA’s  rules  or  under  the 
         ICSID’s rules or under any U.S.A. District Court rules. 
          
   [ECF No. 79, ¶ 45].  

          As  to  Callejas  and  Troz,  Plaintiff  further  alleges  that  Callejas  brings  Plaintiff’s 

   cattle  from  El  Pital  to  the  Chinandega  slaughterhouse,  which  is  operated  by  the 

   Chinandega Registry, where Troz is Chief Registrar. [ECF No. 79, ¶ 54]. Nicaragua then 

   processes the meat and sells the beef in the United States. [ECF No. 79, ¶ 54].  



                                                      8 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 9 of 31



          Plaintiff also alleges that Callejas sends “monthly rental payments” from the U.S. 

   to  Chinandega;  “[h]owever,  he  deducts  from  that  payment  part  of  his  salary  that 

   Nicaragua pays him as a front man acting on Nicaragua’s behalf and for its benefits in 

   the U.S.A.” [ECF No. 79, ¶ 68].  

              c. Request for Jurisdictional Discovery  

          After Defendants moved to dismiss Plaintiff’s first amended complaint, Plaintiff 

   moved  for  limited  jurisdictional  discovery  to  prove  disputed  facts  relating  to  subject 

   matter jurisdiction. [ECF No. 95]. Specifically, Plaintiff sought the following discovery: 

   (1) to serve a subpoena on Defendants’ attorneys, (2) to inspect Nicaragua’s records in 

   order to demonstrate the waiver exception since Nicaragua has represented that it has 

   no record of any contract with Plaintiff, and (3) to serve requests for admissions to six 

   unidentified individuals to demonstrate the commercial activity exception. [ECF No. 95, 

   pp.  11‐12].  The  Undersigned  denied  the  motion  for  jurisdictional  discovery  because 

   Plaintiff failed to identify what specific facts would be verified through these requests 

   and because, even if he had, his proposed requests were improper. [ECF No. 104, p. 4].  

              d. Jairo Sequeira’s California Case  

          A  factually  analogous  lawsuit  was  filed  in  the  Central  District  of  California  by 

   Jairo Sequeira, whom Defendants believe to be Plaintiff’s brother. The lawsuit, which is 

   against Nicaragua, Chinandega, another Nicaraguan city, and five Nicaraguan officials, 

   involves  a  similar  land  dispute  in  Nicaragua  and  the  alleged  the  sale  of  meat  in  the 


                                                    9 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 10 of 31



   United  States  from  confiscated  farm  animals,  and  also  alleges  that  the  sovereign 

   defendants collected rental income from individuals in the United States. Jairo Sequeira 

   v.  Republic  of  Nicaragua,  et  al.,  U.S.  District  Court  for  the  Central  District  of  California, 

   Case No. 13‐CV‐4332, ECF No. 195, p. 3.  

           Just  like  Horacio  Sequeira  alleges  in  this  case,  Jairo  Sequeira  argued  that  the 

   waiver,  commercial  activity,  expropriation,  and  tort  exceptions  applied  to  the 

   sovereign’s  immunity  under  FSIA.  Id.  at  p.  4.  The  California  District  Court  disagreed 

   and recently dismissed Jairo Sequeira’s third amended complaint against the sovereign 

   defendants.3  Id.  As  to  the  waiver  exception,  Jairo  provided  the  Court  with  a  written 

   contract that provided that Chinandega agreed to submit to the jurisdiction chosen by 

   Jairo  Sequeira.  Id.  at  5.  The  agreement  was  notarized  by  the  Plaintiff  in  this  action, 

   Horatio  Sequeira.  Id.  The  defendants  there  contended  that  the  agreement  was 

   fraudulent  and  filed  affidavits  stating  that  no  such  agreement  existed.  Id.  The  Court 




   3
          The California District Court had previously dismissed the Plaintiff’s complaint 
   as facially deficient. The Ninth Circuit Court of Appeals reversed the dismissal, finding 
   that Jairo “was not required to produce such evidence in response to a facial attack on 
   subject  matter  jurisdiction.”  Jairo  Sequeira  v.  Republic  of  Nicaragua,  et  al.,  U.S.  District 
   Court  for  the  Central  District  of  California,  Case  No.  13‐CV‐4332,  ECF  No.  112,  p.  2 
   (emphasis  added).  As  discussed  further  below,  a  factual  attack  on  subject  matter 
   jurisdiction  is  different  from  a  facial  attack  and  requires  a  court  to  consider  matters 
   outside the pleadings because no presumption of truthfulness attaches to the plaintiff’s 
   allegations.  Lawrence  v.  Dunbar,  919  F.2d  1525,  1529  (11th  Cir.  1990)  (internal  citations 
   omitted). Jairo later amended his complaint, and defendants raised a factual challenge 
   to subject matter jurisdiction. Id. at ECF No. 195. 
                                                       10 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 11 of 31



   found the agreement was invalid under Nicaraguan law, and thus the waiver exception 

   to FSIA immunity did not apply. Id. at 7.  

             As  to  the  commercial  activity  exception,  the  Court  found  that  Jairo  Sequeira 

   presented no evidence that the defendants sold his cattle as meat products in the United 

   States  or  that  the  defendants  received  rental  profits  from  individuals  in  the  United 

   States.  Id.  at  9,  13.  Thus,  Jairo  Sequeira  failed  to  satisfy  the  commercial  activity 

   exception.  Id.  at  13.  Finally,  as  to  the  expropriation  and  tort  exceptions,  the  California 

   federal  district  court  concluded  that  Jairo  Sequeira  failed  to  present  any  evidence 

   supporting  his  allegation that  the defendants’ tortious conduct occurred in the United 

   States. Id. at 13‐14.  

             Defendants  in  the  instant  case  point  out  that  many  of  the  allegations  added  to 

   Plaintiff’s  amended  complaint  here  were  taken  verbatim  from  Jairo  Sequeira’s  third 

   amended complaint, including that Jairo Sequeira’s contract with the IDR was amended 

   in  2005  to  add  an  arbitration  provision  and  that  illegal  profits  are  being  used  by 

   Defendants to pay their “front men” in the United States. [ECF No. 89, p. 7].  

       II.      LEGAL STANDARD 

             Under  the  FSIA,  foreign  states  are  immune  from  suit  unless  an  FSIA  statutory 

   exception applies. See 28 U.S.C. §§ 1603, 1604, 1605; Mezerhane v. Republica Bolivariana de 

   Venezuela,  785  F.3d  545,  548  (11th  Cir.  2015).  “If  sovereign  immunity  exists,  then  the 

   court lacks both personal and subject matter jurisdiction to hear the case and must enter 


                                                     11 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 12 of 31



   an order of dismissal.” de Sanchez v. Banco Cent. De Nicaragua, 770 F.2d 1385, 1389 (5th 

   Cir.  1985)  (internal  citations  omitted).  However,  “[i]f  an  exception  does  apply,  the 

   district  court  has  jurisdiction.”  Butler  v.  Sukhoi  Co.,  579  F.3d  1307,  1312‐13  (11th  Cir. 

   2009)  (citing  28  U.S.C.  §  1330(a));4  see  also  Argentine  Republic  v.  Amerada  Hess  Shipping 

   Corp.,  488  U.S.  428,  434  (1989)  (stating  FSIA  provides  “sole  basis  for  obtaining 

   jurisdiction over a foreign state in [U.S.] courts”). 

          To establish subject matter jurisdiction under the FSIA, a plaintiff must overcome 

   the presumption that the foreign state is immune from suit by producing evidence that 

   “the conduct which forms the basis of [the] complaint falls within one of the statutorily 

   defined  exceptions.”  S  &  Davis  Intʹl,  Inc.  v.  The  Republic  of  Yemen,  218  F.3d  1292,  1300 

   (11th Cir. 2000) (internal citations omitted). Once a plaintiff demonstrates that one of the 

   statutory exceptions to FSIA immunity applies, the burden then shifts to the defendant 

   to prove by a preponderance of the evidence that the plaintiff’s claims do not fall within 

   that exception. See Butler, 579 F.3d at 1312‐13; S & Davis Intʹl, 218 F.3d at 1300.  

          Attacks  on  subject  matter  jurisdiction  under  Federal  Rule  of  Civil  Procedure 

   12(b)(1),  such  as  under  the  FSIA,  come  in  two  forms:  (1)  “facial  attacks”  on  the 

   complaint,  which  require  the  court  to  draw  all  reasonable  inferences  in  favor  of  the 


   4      Section  1330(a)  provides  that  “district  courts  shall  have  original  jurisdiction 
   without  regard  to  amount  in  controversy  of  any  nonjury  civil  action  against  a  foreign 
   state as defined in section 1603(a) of this title as to any claim for relief in personam with 
   respect to which the foreign state is not entitled to immunity either under sections 1605–
   1607 of this title or under any applicable international agreement.” § 1330(a). 
                                                     12 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 13 of 31



   plaintiff  to  see  if  the  plaintiff  has  sufficiently  alleged  a  basis  for  subject  matter 

   jurisdiction; and  (2) “factual attacks,” which “challenge the  existence of subject  matter 

   jurisdiction  in  fact”  and  require  the  court  to  consider  matters  outside  the  pleadings 

   because  no  presumption  of  truthfulness  attaches  to  plaintiff’s  allegations.  Lawrence  v. 

   Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990) (internal citations omitted). 

             Here, Defendants factually attack the FSIA exceptions that Plaintiff alleges in his 

   complaint. Plaintiff responded to the factual attacks with evidence, i.e., affidavits and a 

   purported  contract,  filed  in  an  attempt  to  prove  that  the  FSIA  exceptions  apply. 

   Accordingly,  the  Undersigned  will  not  automatically  regard  Plaintiff’s  allegations  as 

   true. Instead, the Undersigned will “regard the pleadings as mere evidence on the issue” 

   of  subject  matter  jurisdiction.  Trigeant  Ltd.  v.  Petroleos  de  Venezuela  S.A.,  No.  08‐80584‐

   CIV,  2010  WL  11505968,  at  *10  (S.D.  Fla.  Jan.  5,  2010)  (internal  citation  omitted) 

   (emphasis added).  

      III.      ANALYSIS 

             The Undersigned finds that Plaintiff has not overcome the presumption that the 

   State  Defendants  are  immune  from  suit  because  he  has  not  produced  evidence 

   supporting that “the conduct which forms the basis of [the] complaint falls within one 

   of the statutorily defined exceptions.” Republic of Yemen, 218 F.3d at 1300.  

             Specifically, the contract submitted by Plaintiff, purported to be between Plaintiff 

   and  the  IDR,  appears  to  be  a  sham  contract  created  by  Plaintiff  for  the  purpose  of 


                                                     13 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 14 of 31



   defeating dismissal of his complaint. Notwithstanding the sham status of the contract, 

   the  signatory  of  the  purported  contract  would  not  have  authority  to  waive  immunity 

   for the State Defendants.  

          And  as  to  the  commercial  activity  exception,  the  State  Defendants  have 

   presented  compelling  evidence  negating  Plaintiff’s  claim  that  the  commercial  activity 

   exception  applies.  But  even  assuming  that  Plaintiff’s  allegations  were  not  negated  by 

   the State Defendants’ evidence, Plaintiff’s allegations  are still insufficient to satisfy the 

   commercial activity exception. 

          Because  there  is  no  subject  matter  jurisdiction  under  the  FSIA  for  Plaintiff’s 

   claims  against  the  State  Defendants  and  because  Plaintiff  does  not  have  diversity 

   jurisdiction  with  Troz  and  Callejas,  the  claims  against  Troz  and  Callejas  are  subject  to 

   dismissal as well.  

              a. Subject Matter Jurisdiction for the State Defendants Under the FSIA 

                      i. Waiver Exception  

          The  Undersigned  first  considers  whether  Plaintiff  has  presented  evidence 

   supporting the waiver exception to the FSIA. This exception applies if “the foreign state 

   has waived its immunity either explicitly or by implication.” § 1605(a)(1). For purposes 

   of the FSIA, a foreign state expressly waives its right to immunity only where its intent 

   to do so is clear and unambiguous. Architectural Ingenieria Siglo XXI, LLC v. Dominican 

   Republic, 788 F.3d 1329, 1338 (11th Cir. 2015) (internal citations omitted). Implicit waiver 


                                                    14 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 15 of 31



   applies if “the foreign state reveals its intent to waive its immunity by: (1) agreeing to 

   arbitration in another country, (2) agreeing that the law of a particular country should 

   govern  a  contract,  or  (3)  filing  a  responsive  pleading  in  an  action  without  raising  the 

   defense of sovereign immunity.” Id. (internal quotations omitted).  

          Upon  review  of  Plaintiff’s  first  complaint  and  the  parties’  submissions,  the 

   Undersigned determined that the waiver exception did not apply because there was no 

   alleged  agreement  between  Plaintiff  and  Nicaragua  and/or  Chinandega,  much  less  an 

   agreement  including  a  provision  that  all  disputes  would  be  resolved  in  the  United 

   States. [ECF No. 45, pp. 12‐14].  

          Plaintiff then amended his complaint and added an allegation stating that he did 

   in  fact  enter  into  a  contract  with  IDR,  alleged  to  be  an  entity  of  Nicaragua,  regarding 

   raising  cattle  and  selling  meat  in  the  United  States  and  that  the  contract  “clearly 

   revealed  [IDS’s]  intention  to  waive  its  jurisdiction  by  agreeing  to  an  international 

   arbitration  in  the  U.S.A.  under  the  DR‐CAFTA’s  rules  or  under  the  ICSID’s  rules  or 

   under  any  U.S.A.  District  Court  rules.”  [ECF  No.  79,  ¶  45].  Plaintiff  did  not  attach  a 

   copy of this agreement to his amended complaint, however.  

          Nicaragua  and  Chinandega  then  filed  their  motion  to  dismiss  and  attached  a 

   declaration from Miguel Angel Baca Jimenez, Legal Advisor of the Ministry of Family, 

   Community, Cooperative, and Associative Economy, which is the custodian of records 

   of the IDR. [ECF No. 89‐3, pp. 4‐5]. Baca states, under penalty of perjury, that there is no 


                                                    15 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 16 of 31



   record of any contract between the IDR and Plaintiff and/or Callejas. [ECF No. 89‐3, p. 

   5]. He also states that there  

         is no record of any model contract of the Institute for Rural Development 
         that  includes  an  arbitration  clause  selecting  the  International  Centre  for 
         Settlement  of  Investment  Disputes  [ICSID]  as  an  arbitral  forum  for  the 
         resolution of disputes, a forum selection clause selecting the United States 
         as  a  forum  for  the  resolution  of  disputes,  or  a  waiver  of  immunity  in  a 
         foreign forum.  
          
   [ECF No. 89‐3, p. 5 (emphasis added)]. 

          Additionally,  the  State  Defendants  submitted  a  declaration  in  support  of  their 

   motion  to  dismiss  from  Maria  Xiomara  Mena  Rosales,  the  Executive  Director  of  the 

   Center  for  the  Processing  of  Exports  of  the  Republic  of  Nicaragua,  which  keeps  the 

   records of all legal and natural persons authorized to export goods, including meat and 

   meat  products,  from  Nicaragua.  [ECF  No.  89‐5,  p.  4].  Mena  states,  under  penalty  of 

   perjury, that she conducted a search  of all records from January  1, 2002 to August  31, 

   2018,  and there were no  records of any export found in the  name of  Plaintiff and  that 

   Plaintiff is not an authorized exporter. [ECF No. 89‐5, p. 5]. Chinandega, IDR, Callejas, 

   and Nicaragua also do not appear as authorized exporters. Id. Further, Mena states that 

   only  registered  industrial  slaughterhouses  may  export  beef,  and  there  are  no 

   slaughterhouses authorized to export beef in the Department of Chinandega. Id.  

          Subsequently,  before  filing  his  response  in  opposition  to  the  State  Defendants’ 

   motion to dismiss, Plaintiff sought jurisdictional discovery and argued that he needed 

   to inspect Nicaragua’s records in light of its representation that no such contract existed 
                                                   16 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 17 of 31



   between IDR and Plaintiff. [ECF No. 95, p. 11]. However, after the Undersigned denied 

   Plaintiff’s request for jurisdictional discovery, Plaintiff filed his response in opposition 

   to the State Defendants’ motion to dismiss and attached what he now says is a copy of a 

   contract  providing  that  Nicaragua  waived  immunity  from  suit  in  the  United  States. 

   [ECF No. 119‐1, pp. 30‐40].  

          Plaintiff claims that the contract is an amendment to a prior contract entered into 

   on  May  9,  1998.  [ECF  No.  119‐1,  p.  10].  The  purported  contract  is  in  Spanish,  but  the 

   State  Defendants  provided  a  certified  translation  of  the  purported  contract.  [ECF  No. 

   119‐1, pp. 30‐40; 124‐1, pp. 11‐16]. 

          Because  the  State  Defendants  have  factually  attacked  the  existence  of  a  waiver 

   agreement  under  the  FSIA,  Plaintiff’s  allegations  in  his  amended  complaint  are  not 

   presumed to be true, and the Undersigned must consider the evidence presented by the 

   parties  and  make  factual  findings.  See  Trigeant,  2010  WL  11505968,  at  *10;  see  also

   Comparelli  v.  Republica  Bolivariana  De  Venezuela,  891  F.3d  1311,  1319  (11th  Cir.  2018) 

   (stating  that  “district  court  must  resolve  relevant  factual  disputes”  when  presented 

   with factual challenge to jurisdiction under the FSIA) (emphasis added).  

          Therefore, the Undersigned must make factual findings about whether the State 

   Defendants entered into a contract with Plaintiff waiving immunity under the FSIA. See 

   Phoenix Consulting Inc. Republic of Angola, 216 F.3d 36, 41 (D.C. Cir. 2000) (remanding to 

   district court to resolve factual dispute where sovereign defendant presented evidence 


                                                    17 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 18 of 31



   in  support  of  its  motion  to  dismiss  that  written  contract  purporting  to  contain  waiver 

   agreement was forged and that sovereign defendant never agreed to waive immunity). 

          The Undersigned has considered Plaintiff’s first amended complaint, along with 

   the  parties’  submissions,  in  order  to  issue  factual  findings.  As  explained  below,  the 

   Undersigned  finds  that  the  agreement  is  not  authentic  and  that  the  signatory  of  the 

   purported  contract  would  not  have  authority  to  waive  immunity  for  the  State 

   Defendants anyway. 

          First, the Undersigned finds the timing of Plaintiff’s submission of the purported 

   contract  to  be  highly  suspect.  Plaintiff  made  no  mention  of  this  agreement  in  his  first 

   complaint.  After  it  was  pointed  out  that  there  could  be  no  waiver  by  the  State 

   Defendants if  there  was  no  agreement, Plaintiff added an allegation that  there was  an 

   agreement  to  arbitrate.  When  the  State  Defendants  produced  an  affidavit  stating  that 

   there was no such contract, Plaintiff requested jurisdictional discovery to confirm this. 

   When his request for discovery was denied, a copy of the contract magically appeared.  

          Second,  a  cursory  review  of  the  language  in  the  agreement  raises  even  more 

   suspicion that the purported contract is a sham. The title of the contract is “Amendment 

   of the Contract for the Breeding and Development of Heavy Livestock and the Sale of 

   Livestock and Products Thereof within the United States and Insertion of an Arbitration 

   Clause.” [ECF No. 124‐1, p. 11]. Other than the reference in the title to an “amendment,” 

   there is no mention of an original contract anywhere in the contract, and the text of the 


                                                    18 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 19 of 31



   agreement does not specify which sections or terms of the original agreement are being 

   amended. [ECF No. 124‐1, pp. 11‐16].  

          Further, while there are vague references to the number of cows on the El Pital 

   property,  there  are  no  clear  terms  in  the  contract  regarding  what  the  parties’  alleged 

   agreement was and what consideration was provided by each party. Rather, it appears 

   that  specific  details  believed  to  satisfy  exceptions  under  the  FSIA  or  to  prevent 

   dismissal were haphazardly compiled to form a contract.  

          For example, there are a number of references to producing livestock that would 

   be  sold  “exclusively”  in  Miami,  Florida  and  that  the  export  of  the  meat  would  be  to 

   Miami, Florida only. [ECF No. 124‐1, pp. 13‐14]. It seems highly unlikely that parties to 

   an agreement regarding cattle‐raising in Nicaragua would limit the export of the cattle 

   meat to only one city: Miami.  

          The “arbitration” clause is also illogical. It provides: 

         Both  parties  agree  to  submit  any  legal  dispute  resulting  from  the 
         performance of this contract to an Arbitration process . . . and in the event 
         of  a  disagreement  with  the  Award  given  by  said  arbitrators  .  .  .  both 
         parties  may  file  their  claims  in  Federal  Court  in  Miami  Florida  or  in  an 
         Arbitration  Court  of  the  Central  America  –  United  States  of  America  – 
         Dominican  Republic  Free  Trade  Agreement  (CAFTA‐DR)  in  the  United 
         States  of  America.  Both  parties  agree  that  everything  related  to  this 
         contract is subject to the rules of the . . . CAFTA‐DR or to the laws of the 
         United States of America. 
          
   [ECF  No.  124‐1,  pp.  14‐15].  It  is  unclear  why  the  parties  would  explicitly  subject 

   themselves  to  arbitration  under  CAFTA  or  a  “Federal  Court  in  Miami  Florida”  when 


                                                   19 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 20 of 31



   the  contract  was  allegedly  entered  into  in  Nicaragua  relating  to  land  and  cattle  in 

   Nicaragua.  It  is  also  odd  that  the  parties  would  not  specify  what  law  of  the  United 

   States  would  apply,  i.e.,  Florida  law  or  New  York  law,  and  that  there  is  no  provision 

   addressing what happens if the parties cannot agree on whether they should arbitrate 

   or go to a “Federal Court in Miami Florida.” 

          There  is  also  a  provision  in  the  so‐called  contract  stating  that  any  subsequent 

   agreements  do  not  need  to  be  notarized.  [ECF  No.  124‐1,  p.  15].  This  appears  to  be  in 

   response  to  the  California  federal  court’s  finding  in  Jairo  Sequeira’s  case  that  the 

   contract submitted was void under Nicaraguan law because it was notarized by Jairo’s 

   brother, the Plaintiff here. Jairo Sequeira v. Republic of Nicaragua, et al., U.S. District Court 

   for  the  Central  District  of  California,  Case  No.  13‐CV‐4332,  ECF  No.  195,  pp.  6‐7.  The 

   Undersigned  also  finds  it  suspicious  that  Plaintiff  was  the  notary  for  the  contract 

   submitted by his brother, which was found to be void.  

          Based  on  the  timing  of  the  submission  of  the  contract  and  its  terms,  the 

   Undersigned  finds  that  the  contract  purported  to  be  between  Plaintiff  and  the  IDR  is 

   likely a  sham contract created  by  Plaintiff  for the  improper purpose  of  preventing  the 

   dismissal  of  his  case.  However,  even  if  Plaintiff  were  able  to  demonstrate  that  the 

   waiver  exception  applied  through  the  submission  of  the  suspect  contract,  the  State 

   Defendants have proven by a preponderance of the evidence that the waiver exception 

   does not apply. See Butler, 579 F.3d at 1312‐13; S & Davis Intʹl, 218 F.3d at 1300.  


                                                    20 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 21 of 31



          The  Undersigned  finds  compelling  the  declarations  submitted  under  penalty  of 

   perjury  by  Baca  and  Mesa,  stating  that  no  such  contract  exists;  that  the  IDR  has  no 

   similar  model  contract  including  any  such  arbitration  provision;  and  that  Plaintiff, 

   Chinandega,  and  Nicaragua  are  not  registered  exporters  of  beef  to  the  United  States. 

   Plaintiff  has  submitted  no  evidence  to  contradict  these  declarations  other  than  the 

   contract,  which  appears  to  be  a  sham  contract  created  for  the  purposes  of  defeating 

   dismissal.  

          Further,  as  pointed  out  by  the  State  Defendants,  even  if  the  contract  were 

   authentic, the signatory for the IDR, Mr. Guerra, who allegedly entered into the contract 

   as “Executive Director” of the livestock restocking program, would not have authority 

   to waive sovereign immunity on behalf of the IDR or Nicaragua. [ECF No. 124, pp. 5‐6]. 

   The  State  Defendants  submitted  a  declaration  from  a  Nicaraguan  constitutional  law 

   expert and lawyer, Dr. Navarro, who stated that the “IDR was not authorized to bind 

   any person, any other decentralized institution, Chinandega or any other municipality, 

   or  the  Republic  of  Nicaragua  to  any  obligations  to  any  third  party,  since  it  only  had 

   functional autonomy.” [ECF No. 89‐10, p. 24]. Navarro further states:  

         No provision of Law 290 authorizes the IDR to waive sovereign immunity 
         of  the  IDR,  Chinandega  or  any  other  municipality,  or  Nicaragua  or  to 
         submit any of those entities to the jurisdiction of a foreign court or arbitral 
         institution. If the IDR were to attempt to do so, it would be in violation of 
         the principle of legality of Article 130 of the Constitution, Law 290 and its 
         regulation, Decree No. 71‐98. 
          
   [ECF No. 89‐10, p. 24].  
                                                   21 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 22 of 31



          Further, the provision in the contract stating that it was “published in the official 

   gazette with the consent and ratification of the President of the Republic of Nicaragua 

   and  the  approval  of  the  National  Assembly”  is  outlandish  considering  it  relates  to  a 

   cattle‐raising agreement for 200 heads of livestock. [See ECF No. 124‐1, pp. 11‐12]. And 

   Navarro’s declaration provides that he was not aware of any legislative or executive act 

   waiving  Nicaragua’s  or  Chinandega’s  sovereign  immunity  with  respect  to  Plaintiff’s 

   claims here. [ECF No. 89‐10, p. 25]. Plaintiff has provided no evidence to dispute this, 

   such as the alleged publication in the gazette. Surely, if the President and the legislative 

   branch  of  Nicaragua  approved  Plaintiff’s  cattle‐raising  contract,  then  there  would  be 

   record of it somewhere.  

          Thus, even if Plaintiff did enter into the purported contract with Guerra, Guerra 

   would  not  have  authority  to  bind  Nicaragua  and  Chinandega  and  there  could  be  no 

   waiver of immunity. See Packsys, S.A. de C.V. v. Exportadora de Sal, S.A. de C.V., 899 F.3d 

   1081, 1093 (9th Cir. 2018) (finding there was no waiver of immunity where signatory to 

   agreement lacked actual authority to enter into the contract). 

          Accordingly,  the  Undersigned  finds  that  the  waiver  exception  to  immunity 

   under the FSIA is not satisfied here.  

           

           

    


                                                  22 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 23 of 31



                      ii. Commercial Activity Exception  

          Plaintiff  also  argues  there  is  jurisdiction  for  his  claims  against  the  State 

   Defendants  under the  commercial activity exception to the FSIA.  [ECF No. 79,  pp.  11‐

   18]. The commercial activity exception applies if  

          [1] the action is based upon a commercial activity carried on in the United 
          States  by  the  foreign  state;  or  [2]  upon  an  act  performed  in  the  United 
          States  in  connection  with  a  commercial  activity  of  the  foreign  state 
          elsewhere; or [3] upon an act outside the territory of the United States in 
          connection  with  a  commercial  activity  of  the  foreign  state  elsewhere  and 
          that act causes a direct effect in the United States.  
           
   § 1605(a)(2). 

          Just  like  in  Plaintiff’s  original  complaint,  Plaintiff  alleges  in  his  first  amended 

   complaint  that  his  property,  El  Pital,  and  the  livestock  on  it  were  illegally  taken  from 

   him through actions by Callejas, Troz, and the State Defendants. Plaintiff includes some 

   additional  details,  likely  in  an  attempt  to  satisfy  the  commercial  activity  exception. 

   Plaintiff  claims  that  Callejas  brings  Plaintiff’s  cattle  from  El  Pital  to  the  Chinandega 

   slaughterhouse,  which  is  operated  by  the  Chinandega  Registry,  where  Troz  is  Chief 

   Registrar.  [ECF  No.  79,  ¶  54].  Nicaragua  then  processes  the  meat  and  sells  the  beef  in 

   the United States. [ECF No. 79, ¶ 54].  

          Plaintiff  claims  that  some  of  the  profits  gained  by  selling  his  cattle  as  meat 

   product have been used “to pay for the salary of their front men or straw men located in 

   the U.S.A. to commit illegal activities such as money laund[ering]” and “Nicaragua and 



                                                    23 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 24 of 31



   Chinandega have used some attorney[‘]s trust accounts located in the U.S.A. to commit 

   such activities.” [ECF No. 79, ¶ 26].  

          Additionally,  Plaintiff  claims  that  Callejas  sends  “monthly  rental  payments” 

   from the United States to Chinandega; “[h]owever, he deducts from that payment part 

   of his salary that Nicaragua pays him as a front man acting on Nicaragua’s behalf and 

   for its benefits in the U.S.A.” [ECF No. 79, ¶ 68].  

          As discussed above, the State Defendants have submitted declarations from Baca 

   (custodian  of  records  for  the  IDR)  and  Mena  (Executive  Director  of  the  Center  for  the 

   Processing  of  Exports  of  the  Republic  of  Nicaragua)  providing  that  Nicaragua  and 

   Chinandega are not registered exporters of beef to the United States and that there are 

   no  slaughterhouses  authorized  to  export  beef  in  the  Department  of  Chinandega.  [ECF 

   Nos. 89‐3, p. 5; 89‐5, pp. 4‐5]. 

          Additionally,  the  State  Defendants  provided  a  declaration  from  Aura  Lyla 

   Padilla  Alvarez,  the  Mayor  of  the  Municipality  of  Chinandega.  [ECF  No.  90‐2,  p.  5]. 

   Padilla states under penalty of perjury that Chinandega is distinct from El Viejo, where 

   El Pital is located, and that Chinandega does not occupy, own, operate, or manage any 

   properties, including El Pital, in El Viejo; nor does it receive rental payments for El Pital. 

   [ECF  No.  90‐2,  p.  7].  Further,  Padilla  states  that  she  has  reviewed  municipal  records, 

   and  Chinandega  does  not  engage  in  the  sale  of  meat  to  the  United  States  or  own  or 

   operate a slaughterhouse. [ECF No. 90‐2, p. 8]. 


                                                   24 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 25 of 31



          Because  the  State  Defendants  have  factually  attacked  Plaintiff’s  allegations,  the 

   allegations in Plaintiff’s first amended complaint are not presumed to be true, and the 

   Undersigned  must  consider  the  evidence  presented  by  the  parties  and  make  factual 

   findings.  See  Comparelli,  891  F.3d  at  1319  (stating  that  “district  court  must  resolve 

   relevant factual disputes” when presented with factual challenge to jurisdiction under 

   the FSIA).  

          The Undersigned has considered Plaintiff’s first amended complaint, along with 

   the  parties’  submissions,  and  finds  that  Plaintiff  has  not  demonstrated  that  the 

   commercial  activity  exception  applies,  and  even  if  it  did,  the  State  Defendants  have 

   proven  by  a  preponderance  of  the  evidence  that  the  claims  do  not  fall  within  that 

   exception. See Butler, 579 F.3d at 1312‐13. 

          A  cursory  review  of  Plaintiff’s  allegations  calls  into  question  their  veracity  as 

   they  are  outlandish  and  appear  to  be  based  purely  on  speculation,  such  as  Plaintiff’s 

   allegation  that  the  State  Defendants  use  money  from  the  sale  of  meat  products  for 

   “money  laundering”  and  attorney’s  fees  in  the  United  States.  Putting  this  aside, 

   Defendants have produced compelling evidence to refute Plaintiff’s allegations.  

          The Undersigned finds compelling the declarations from Baca and Mena, which 

   provide that Nicaragua and Chinandega are not authorized to export beef to the United 

   States and that Chinandega does not have a slaughterhouse. [ECF Nos. 89‐3, p. 5; 89‐5, 

   pp. 4‐5]. This is further corroborated by Padilla, the Mayor of Chinandega, who declares 


                                                   25 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 26 of 31



   under penalty of perjury that Chinandega does not have a slaughterhouse and does not 

   sell  beef  in  the  United  States.  [ECF  No.  90‐2,  pp.  7‐8].  The  Undersigned  also  finds 

   compelling Padilla’s declaration that Chinandega has no connection to El Pital, which is 

   located in another municipality, and that Chinandega does not receive rental proceeds 

   from Callejas for the use of El Pital. [ECF No. 90‐2, p. 7].  

           Plaintiff  has  not  submitted  any  evidence  that  negates  these  declarations,  other 

   than the sham contract purporting to be a cattle‐raising agreement between the IDR and 

   Plaintiff.  

           But  even  assuming  that  Plaintiff’s  allegations  were  not  negated  by  the  State 

   Defendants’  evidence,  Plaintiff’s  allegations  are  nevertheless  still  insufficient  to  satisfy 

   the commercial activity exception.  

           As  explained  in  the  Undersigned’s  earlier‐issued  report  and  recommendations 

   recommending  dismissal  of  Plaintiff’s  first  complaint,  the  illegal  taking  of  Plaintiff’s 

   land  and  cattle  in  Nicaragua  does  not  satisfy  the  commercial  activity  exception.  [ECF 

   No.  45,  pp.  15‐17].  The  illegal  taking  of  Plaintiff’s  land  and  cattle  is  not  a  commercial 

   activity, and further, it was not carried out in the United States, as is required under the 

   first  two  prongs  of  the  commercial  activity  exception.  See  Beg  v.  Islamic  Republic  of 

   Pakistan,  353  F.3d  1323,  1325  (11th  Cir.  2003)  (finding  that  “illegal  taking”  or 

   expropriation  does  not  constitute  commercial  activity  because  it  is  an  extension  of 

   government power that is considered public in nature). 


                                                     26 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 27 of 31



          Additionally,  Plaintiff’s  allegation  that  the  State  Defendants  are  selling  meat  in 

   the  United  States  that  is  derived  from  his  illegally  taken  cattle  does  not  satisfy  the 

   commercial  activity  exception  because  it  is  not  the  gravamen  of  Plaintiff’s  complaint. 

   [ECF  No.  45,  p.  17];  see  OBB  Personenverkehr  AG  v.  Sachs,  136  S.  Ct.  390,  395  (2015) 

   (stating that the alleged commercial activity must be equivalent to the gravamen of the 

   complaint and that rather than individually analyzing each claim, the court must zero 

   in on the core of the suit to determine whether exception applies). Plaintiff’s explanation 

   of what the  State Defendants allegedly do with  the profits they receive from  the  meat 

   sales,  i.e.,  for  money  laundering  or  attorney’s  fees,  does  not  change  the  fact  that  the 

   gravamen of the complaint is the taking of Plaintiff’s land and cattle. 

          Further,  Plaintiff’s  allegations  still  do  not  satisfy  the  third  prong  under  the 

   commercial  activity  exception:  “an  act  outside  the  territory  of  the  United  States  in 

   connection with a commercial activity of the foreign state elsewhere and that act causes 

   a  direct  effect  in  the  United  States.”  §  1605(a)(2)  (emphasis  added).  A  direct  effect  for 

   purposes  of  this  prong  is  “an  immediate  consequence  of  the  defendant’s  activity.” 

   Guevara v. Republic of Peru, 608 F.3d 1297, 1309 (11th Cir. 2010).  

          While the taking of Plaintiff’s cattle may have had a direct effect on Plaintiff, who 

   lives in the United States, this loss by Plaintiff does not satisfy the third prong. Araya‐

   Solorzano v. Govʹt of Republic of Nicaragua, 562 F. App’x 901, 904 (11th Cir. 2014) (internal 

   citations  omitted)  (“Mere  financial  loss  by  a  person—individual  or  corporate—in  the 


                                                     27 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 28 of 31



   U.S. is not, in itself, sufficient to constitute a ‘direct effect.’”). Again, the alleged sale of 

   meat in the United States is an indirect effect of the taking of Plaintiff’s cattle, as are the 

   profits from the sale of this meat, such as those alleged to be used for money laundering 

   and attorney’s fees.  

          To the extent Plaintiff argues that the alleged breach of the cattle raising contract 

   constitutes  commercial  activity  under  the  FSIA,  as  discussed  above,  the  cattle  raising 

   contract submitted by Plaintiff appears to be a sham document created for the purposes 

   of  defeating  dismissal  here  and  has  been  refuted  by  the  State  Defendants.  Regardless, 

   again,  even  if  Plaintiff’s  allegation  is  that  Nicaragua  is  not  sharing  profits  from  beef 

   sales in the United States as required by the contract, Plaintiff’s core complaint remains 

   that his property and the cattle (he was supposed to be sharing under the cattle raising 

   agreement) was illegally taken from him.  

          Accordingly,  Plaintiff  has  not  demonstrated  that  the  commercial  activity 

   exclusion applies here.5 


   5
           Unlike  Plaintiff’s  original  complaint,  Plaintiff  does  not  appear  to  argue  that  the 
   expropriation  and  tort  exceptions  to  the  FSIA  apply  here.  Thus,  the  Undersigned  will 
   not  consider  these  exceptions  in  detail.  However,  the  Undersigned  notes  that  Plaintiff 
   has not alleged any new facts or presented any new evidence that would satisfy these 
   exceptions,  which  were  previously  found  by  the  Undersigned  not  to  apply.  [See  ECF 
   No. 45, pp. 18‐26]. As to expropriation, Plaintiff has attempted unsuccessfully to tie the 
   State  Defendants  into  what  appears  to  be  a  contract  dispute  with  Callejas.  Plaintiff’s 
   purported  cattle  raising  contract  appears  to  be  a  sham,  and  the  Defendants  have 
   provided  evidence  refuting  that  the  State  Defendants  exported  cattle  to  the  United 
   States.  And  further,  Plaintiff  still  does  not  allege  any  tort  that  occurred  in  the  United 
   States.  
                                                     28 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 29 of 31



          Thus, because there is no subject matter jurisdiction under the FSIA against the 

   State Defendants, the Undersigned recommends that Judge Martinez dismiss the claims 

   against the State Defendants. 

              b. Subject Matter Jurisdiction for Individuals Callejas and Troz  

          Because  there  is  no  subject  matter  jurisdiction  under  the  FSIA  for  Plaintiff’s 

   claims  against  the  State  Defendants,  there  is  no  remaining  basis  for  federal  question 

   jurisdiction for Plaintiff’s claims against Callejas and Troz given that the claims all arise 

   under  state  law.6  Thus,  for  the  Court  to  have  jurisdiction  over  the  individual 

   defendants,  diversity  jurisdiction  must  be  present. Diversity  jurisdiction  requires 

   complete diversity, meaning that every plaintiff must be diverse from every defendant. 

   Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998).

          Plaintiff  alleges  that he is a  resident of Florida and that Callejas is a  resident  of 

   Florida.  [ECF  No.  79,  ¶¶  31,  40].  Thus,  because  Plaintiff  and  Callejas  are  both  Florida 

   residents,  complete  diversity  does  not  exist,  and  the  Undersigned  therefore  also 

   recommends that Judge Martinez dismiss the claims against Callejas and Troz.7 

           

           

   6
         In  fact,  the  Undersigned  notes  that  Plaintiff  does  not  actually  bring  any  counts 
   against Troz in his first amended complaint.  
   7
          Because  there is no  jurisdiction over  Callejas,  the  Undersigned  will  not  address 
   Callejas’s  argument  that  Callejas’s  alleged  breach  of  contract  in  2008  would  be 
   statutorily time barred. [ECF No. 84, pp. 1‐2].
                                                    29 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 30 of 31



       IV.       CONCLUSION 

             Accordingly,  because  there  is  no  subject  matter  jurisdiction  over  the  State 

   Defendants  and  no  diversity  jurisdiction  over  the  individual  defendants,  the 

   Undersigned  respectfully  recommends  that  the  District  Court  grant  Defendants’ 

   dismissal  motions  and  dismiss  Plaintiff’s  first  amended  complaint  for  lack  of  subject 

   matter  jurisdiction  without  prejudice.  See  Stalley  ex  rel.  U.S.  v.  Orlando  Reg’l  Healthcare 

   Sys.,  Inc.,  524  F.3d  1229,  1232  (11th  Cir.  2008)  (“A  dismissal  for  lack  of  subject  matter 

   jurisdiction is not a judgment on the merits and is entered without prejudice.”).  

              

              

       V.        OBJECTIONS 

             The  parties  will  have  fourteen  (14)  days  from  the  date  of  being  served  with  a 

   copy  of  this  Report  and  Recommendations  within  which  to  file  written  objections,  if 

   any, with United States District Judge Jose E. Martinez. Each party may file a response 

   to  the  other  party’s  objection  within  fourteen  (14)  days  of  the  objection.  Failure  to  file 

   objections timely shall bar the parties from a de novo determination by the District Judge 

   of  an  issue  covered  in  the  Report  and  shall  bar  the  parties  from  attacking  on  appeal 

   unobjected‐to  factual  and  legal  conclusions  contained  in  this  Report  except  upon 

   grounds  of  plain  error  if  necessary  in  the  interest  of  justice.  See  28  U.S.C.  §  636(b)(1); 




                                                      30 
Case 1:16-cv-25052-JEM Document 126 Entered on FLSD Docket 02/14/2019 Page 31 of 31



   Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th 

   Cir. R. 3‐1 (2016). 

          RESPECTFULLY RECOMMENDED, in Chambers, Miami, Florida, on February 

   14, 2019.  




                                                                                                  

    
    
   Copies furnished to: 
   The Honorable Jose E. Martinez 
    
   All counsel of record 
    
   Horacio Sequeira  
   13280 Port Said Road  
   C301  
   Opa‐Locka, FL 33054 
    




                                               31 
